       Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 1 of 16                     FILED
                                                                                  2021 Aug-20 PM 04:15
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ALABAMA
                        WESTERN DIVISION

MICHAEL W. RONDINI, as                        )
Administrator and Personal                    )
Representative for the Estate of MEGAN        )
ELIZABETH RONDINI,                            )
Deceased,                                     )
                                              )
      Plaintiff,                              )
                                              )
v.                                            )      CASE NUMBER
                                              )      7:17-CV-01114-RDP
                                              )
TERRY J. BUNN, JR.,                           )
                                              )
                                              )
      Defendant.                              )

                        DEFENDANT'S EXHIBIT LIST

      COMES NOW defendant, Terry J. Bunn, Jr. ("Bunn"), and reserves the right

to introduce some or all of the following exhibits at the trial of this case presently

scheduled for September 20, 2021, and submits this Exhibit List to state as follows:

      1.     Lakeway Psychiatry and Behavioral Health (Austin, Texas) Initial

             Session Evaluation of Megan Rondini dated November 17, 2015 signed

             by Sydney Payne-UPC-Intern;
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 2 of 16




2.    Lakeway Psychiatry and Behavioral Health (Austin, Texas) Initial

      Evaluation of Megan Rondini/SOAP Note by Dr. Ziba Rezaee dated

      October 20, 2015;

3.    Betty Bewley Therapy Notes of Therapy Sessions with Megan Rondini

      dated July 7, 2015 and July 14, 2015 (Spicewood, Texas);

4.    DCH Regional Medical Center Regional Medical Center Chart Release

      Cover Sheet dated June 24, 2016 to Cory Watson regarding Megan

      Rondini;

5.    DCH Regional Medical Center Patient Information of Megan Rondini

      dated July 2, 2015;

6.    DCH Regional Medical Center Emergency Room Ledger of Megan

      Rondini dated July 5, 2015;

7.    DCH Regional Medical Center Emergency Department Physician

      records related to Megan Rondini, including, but not limited to, those

      records dated July 2, 2015;

8.    DCH Regional Medical Center Emergency Department Triage;

9.    DCH Regional Medical Center Emergency Department Physician

      Order;

10.   DCH Regional Medical Center Discharge Instructions;




                                    2
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 3 of 16




11.   DCH Regional Medical Center POM Physician Order Summary dated

      July 3, 2015;

12.   DCH Regional Medical Center Lab Discharge Summary/Chain of

      Custody dated July 7, 2015;

13.   DCH Regional Medical Center Electronic Medication Record dated

      July 2, 2015;

14.   DCH Regional Medical Center Nurses' notes;

15.   DCH Regional Medical Center Consents dated July 2, 2015;

16.   DCH Regional Medical Center Health History forms;

17.   Police/Sheriff interview (videos, audios and transcripts) of Bunn;

18.   Dr. Arnold's psychiatric evaluation visit notes, reports and

      communications, and notes relating to Megan Rondini;

19.   DCH Regional Medical Center Homecare Instructions/from ED for

      Megan Rondini;

20.   DCH Regional Medical Center Patient Visit Information of Megan

      Rondini on July 2, 2015-Dr. Nicholas Velrano and Activity Restrictions

      and Additional Instructions, and note for follow-up visit;

21.   DCH Regional Medical Center Patient Health Summary of Megan

      Rondini dated July 2, 2015;




                                    3
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 4 of 16




22.   DCH Regional Medical Center Discharge work/school release of

      Megan Rondini dated July 2, 2015;

23.   DCH Regional Medical Center Patient Portal Information for Megan

      Rondini;

24.   DCH Regional Medical Center Functional and Cognitive Status form

      for Megan Rondini;

25.   DCH Regional Medical Center records relating to assault;

26.   DCH Regional Medical Center records document for password of

      Megan Rondini;

27.   DCH Regional Medical Center files and records;

28.   Letter from Kenda B. Dalyrymple, attorney for Dr. Cozart, to Sonya

      Cory dated July 29, 2016 and enclosures of Dr. Cozart's records relating

      to Megan Rondini;

29.   Dr. Cozart's Mental Health Records Affidavit dated July 7, 2016;

30.   Dr. Cozart's files and records relating to Megan Rondini;

31.   Dr. Melanie Collins' files and records relating to Megan Rondini;

32.   Lakeway Psychiatry and Behavioral Health files and records relating to

      Megan Rondini;

33.   Dr. Ziba Rezaee's files and records relating to Megan Rondini;

34.   Dr. Betty Bewley's files and records relating to Megan Rondini;


                                  4
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 5 of 16




35.   Dr. Susan Arnold's files and records relating to Megan Rondini;

36.   American Academy of Psychiatry and Law Ethics Guidelines;

37.   Dr. Long's expert report dated February 7, 2019;

38.   Dr. Long's CV and list of cases;

39.   Dr. Long index of documents resources;

40.   Special Inquiry/Inquiry surveillance video at Bunn property;

41.   Audio statement of Megan Rondini at DCH Regional Medical Center

      with Investigators Jones and Hastings on July 2, 2015;

42.   Information from Megan Rondini's cell phone, including, but not

      limited to, text messages, social media (Facebook, Snapchats,

      Instagram, etc.), videos and notes;

43.   Ciara Younger Interview;

44.   Door from Bunn's bedroom;

45.   Photos of handgun taken by investigators;

46.   Houndstooth Condominium videos/photos on night of alleged incident;

47.   Jason Barksdale interview by investigators;

48.   Megan Rondini's interviews (videos, audio and transcripts) by

      investigators;

49.   Megan Rondini's audio interview with investigators going to her

      apartment;


                                   5
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 6 of 16




50.   Photographs/Snapchats of the inside of Bunn's house taken by Megan

      Rondini on date of alleged incident;

51.   Photographs of Bunn taken by Megan Rondini at Innisfree on

      November 27, 2014;

52.   IPhone extraction report from police;

53.   Scene photographs taken by Josh Hastings;

54.   Scene photographs taken by Adam Jones;

55.   Scene photographs taken by other investigators;

56.   Recorded communications (audio/video) of Bunn with investigator at

      Bunn's home on July 2, 2015;

57.   Dallas Police Incident/Investigation reports and records;

58.   List of names/initials created by Megan Rondini in notes section of cell

      phone;

59.   Megan Rondini photograph of hickey;

60.   Tuscaloosa Police Incident Report dated July 2, 2015;

61.   SMU Mental Health files and records relating to Megan Rondini;

62.   Tuscaloosa County Homicide Unit files and records relating to Special

      Inquiry, Case No. 150702030;

63.   Documents relating to prescriptions for Megan Rondini and payments

      for prescriptions;


                                  6
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 7 of 16




64.   Handwritten report of Megan Rondini from TCHU;

65.   Handwritten statement of Megan Rondini to Tuscaloosa Police

      Department dated July 2, 2015;

66.   Affidavit of Adam Jones;

67.   Affidavit of Scotty Rogers;

68.   Selfie video of Megan Rondini dated on or about May 27, 2015;

69.   State of Texas Certification of Vital Record Death Certificate of Megan

      Elizabeth Rondini;

70.   SMU Health History Form of Megan Rondini dated February 24, 2016;

71.   Notice of "How Medical Information About You May Be Used and

      Disclosed and How You Can Get Access to this information" Effective

      April 11, 2003 Pamela G. Hamilton, M.D.; Thomas W. Lucas, M.D.;

      Mihaela V. Stoica, M.D., 4300 MacArthur Avenue, Suite 260 Dallas,

      TX 75209;

72.   SMU Student Health Form of Megan Rondini dated November 23,

      2015;

73.   SMU Current Medication List of Megan Rondini dated February 24,

      2016;

74.   SMU Forms with the following completed information relating to

      Megan Rondini -- Medical History; Social History; Current and Past


                                    7
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 8 of 16




      List of Substance Use, History of Legal Problems; Educational History;

      Major Losses, Changes or Crisis in Life; Occupational History;

      Military History; Relationship History and Primary Care Provider

      Contact Information;

75.   SMU "Problems" Form of Megan Rondini dated February 24, 2016;

76.   SMU "Appendix E Release of Information for Communication with

      Primary Care Provider" signed by Megan Rondini dated February 24,

      2016;

77.   SMU "Telephone" schedule;

78.   SMU "Appointment Verification and Cancellations;

79.   Drs. Pamela Hamilton; Thomas W. Lucas; Sidney A. Kelt, Jr., and

      Mihaela Stocia, "Philosophy of Treatment;

80.   Form for Center for Neurologic Study-Lability Scale (CNS-LS) for

      pseudobulbar affect (PBA) of Megan Rondini dated February 24, 2016;

81.   SMU Review of Systems Form of Megan Rondini dated February 24,

      2016;

82.   SMU Mood Disorder Questionnaire of Megan Rondini;

83.   SMU Mental Health Center Policies – financial; emergencies and

      prescription refills;




                                  8
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 9 of 16




84.   SMU Health Center and Mental Health Center files and records related

      to Megan Rondini;

85.   Westlake Medical Center records relating to Megan Rondini, including,

      but not limited to, those records dated July 6, 2015);

86.   Photographs of Megan Rondini's apartment, including photograph of

      July 2, 2015;

87.   Megan Rondini's July 2015 cell phone bill;

88.   SMU emails and attachments – Vogel;

89.   SMU emails and attachments – Hall;

90.   SMU emails and attachments – Waggoner;

91.   South Western Institute of Forensics Sciences at Dallas Office of

      Medical Examiner Autopsy Report of Megan Rondini

92.   University of Alabama Title IX Office files and records relating to

      Megan Rondini;

93.   Innisfree surveillance video/photograph at 7:27 p.m. on July 1, 2015

94.   Innisfree surveillance video/photograph at 8:19 p.m. on July 1, 2015

95.   Innisfree surveillance video/photograph at 11:35 p.m. on July 1, 2015

96.   Innisfree surveillance video/photograph at 11:36 p.m. on July 1, 2015

97.   Innisfree surveillance video/photograph at IF at 11:31 p.m. on July 1,

      2015;


                                   9
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 10 of 16




98.   Innisfree surveillance video/photograph at 11:31 p.m. on July 1, 2015

99.   Innisfree surveillance video/photograph #2 at 11:31 p.m. on July 1,

      2015;

100. All Innisfree surveillance videos/photographs (including those attached

as exhibits to Adam Jones' deposition);

101. Megan Rondini’s Snapchat photos of trophy room at Bunn’s house

102. Invoice for Dr. Ziv’s expert witness charges

103. Dr. Ziv’s CV;

104. Dr. Ziv’s expert report;

105. Dr. Ziv’s case list;

106. Megan Rondini text messages from July 1 and July 2, 2015;

107. Dallas Police records;

108. Megan Rondini handwritten note regarding alleged sexual assault;

109. Megan Rondini text messages after July 2, 2015;

110. Scott Meyer letters;

111. Selfie of Megan Rondini taken in Bunn’s house on July 2, 2015 at 1:12

      a.m.;

112. Surveillance photo of Bunn entering Innisfree around 7:30 on July 1,

      2015;




                                  10
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 11 of 16




113. Surveillance photo of Megan Rondini entering Innisfree (no time

      stated);

114. Surveillance photo of Megan Rondini leaving Innisfree at 11:35 p.m.;

115. Text messages between Megan Rondini and Mike Rondini on July 2,

      2015;

116. Text messages from Megan Rondini’s cell phone from July 1, 2015

      beginning at 11:39 p.m., including texts from Bridget Bernarding and

      Michelle Arcia;

117. Text messages from Megan Rondini’s cell phone from November 27,

      2014;

118. Text messages from Megan Rondini’s cell phone from September 28,

      2013;

119. American Psychiatric Association pamphlet regarding PTSD;

120. Dr. Arnold’s notes from meeting with Megan Rondini (UA/Rondini

      00009-00013) and intake sheet;

121. Dr. Arnold’s notes from meeting with Megan Rondini (UA/Rondini

      00007);

122. Photographs of Bunn’s bedroom;

123. Photographs of window in Bunn’s bedroom;

124. Photographs of window (with and w/o curtain) in Bunn’s bedroom;


                                11
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 12 of 16




125. Photographs of Bunn’s pants and shirt from July 2, 2015;

126. Photographs of Bunn’s bedside drawer from July 2, 2015;

127. Photographs of door of Bunn’s bedroom from July 2, 2015;

128. Photographs of Bunn’s bedding from July 2, 2015;

129. Newspaper advertisement -- Character Assassination in the Internet

      Age;

130. Tuscaloosa District Attorney case file;

131. Alabama Uniform Incident/Offense Report dated July 2, 2015;

132. University Park Police Department Incident Report dated February 26,

      2015;

133. Tuscaloosa County Probate Court records – In the Matter of the State

      of Megan Elizabeth Rondini, Case No.: 2016-931;

134. Tuscaloosa County Circuit Court records for CV 2017-000016;

135. Facts of Death Verification – as they will appear on Certificate of Death

      signed by Michael Rondini dated March 1, 2016;

136. Joint Statement from the Rondini Family and University of Alabama

      dated February 2018;

137. Emails between Michael Rondini and Facebook;

138. Emails between Josh Hastings and Michael Rondini on April 7, 2016;

139. Crimson Urgent Care files and records relating to Megan Rondini;


                                  12
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 13 of 16




140. LabCorp Invoice 12550282;

141. The Austin Diagnostic Clinic files and records relating to Megan

      Rondini;

142. Capital Otolaryngology files and records relating to Megan Rondini;

143. Renaissance Women's Group files and records relating to Megan

      Rondini;

144. Quest Diagnostics files and records relating to Megan Rondini;

145. Central Texas OB/GYN Associates files and records relating to Megan

      Rondini;

146. On-Call Incident Report by University of Alabama;

147. Cindy Rondini's cell phone bill from June 24, 2015 – July 23, 2015;

148. Keystone Psychological Services email dated August 2, 2015 to Megan

      Rondini;

149. Innisfree receipts of Megan Rondini and Bunn on date of alleged

      incident.

150. Texts between Megan Rondini and the following individuals: Abby

      Flickenger; Amy Intagsgala; Ashlee Quetham; Ciara Younger; Cindy

      Rondini; Michael Rondini; Courtney Rentas; Elizabeth Aune; Emily

      Oulton; Haley Whighman; Hannah Carter; Hannah Pope; Kara




                                 13
Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 14 of 16




      Whelply; Leslie Andres; Marg Geppert; Mary Pat Peeples; Meg Ryan;

      Michella Arcia; Sammie Auer; Wes Barbee;

151. University of Alabama Women and Gender Resource Center files and

      records relating to Megan Rondini;

152. University of Alabama Student Health Center files and records relating

      to Megan Rondini;

153. Cigna Healthcare files and records relating to Megan Rondini;

154. Starkmark Insurance Company files and records relating to Megan

      Rondini;

155. CVS, 7300 North FM 620, Austin, Texas 78726 files and records

      relating to Megan Rondini;

156. Any exhibit listed by Plaintiff, which is not objectionable;

157. Any exhibit necessary for rebuttal;

Respectfully submitted on this the 20th day of August, 2021.




                                   14
     Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 15 of 16




                                   /s/ Richard E. Smith
                                   Richard E. Smith (ASB-6536-M69R)
                                   Rachel J. Moore (ASB-8944-O64R)
                                   W. Ivey Gilmore (ASB-4395-I66W)
                                   Attorneys for Defendant, Terry J. Bunn, Jr.

OF COUNSEL:

CHRISTIAN & SMALL, LLP
505 20th Street North
1800 Financial Center
Birmingham, AL 35203
Telephone: (205) 795-6588
Facsimile: (205) 328-7234
Email: res@csattorneys.com
       rjmoore@csattorneys.com

OF COUNSEL:

GILMORE, POOLE & ROWLEY
1905 7th Street
Tuscaloosa, AL 35401
Telephone: (205) 752-8338
Facsimile: (205) 752-1283
Email: gilmore@gilmorerowley.com




                                     15
      Case 7:17-cv-01114-RDP Document 183 Filed 08/20/21 Page 16 of 16




                          CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of August, 2021, I electronically filed the
foregoing document with the CM/ECF E-Filing Website system, which will send
notification of such filing to the following e-mail addresses:

Leroy Maxwell, Jr.
MAXWELL LAW FIRM
2100 1st Avenue North - Suite 370
Birmingham, AL 35203
maxwell@mxlawfirm.com

Julie E. Heath (Admitted PHV)
FARROW-GILLESPIE & HEATH, LLP
1700 Pacific Avenue, Suite 3700
Dallas, TX 75201
julie.heath@fghlaw.com

Attorneys for Plaintiff

                                        /s/ Richard E. Smith
                                        OF COUNSEL




                                          16
